        Case 1:20-cr-00188-SHR Document 4 Filed 08/10/20 Page 1 of 1



              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                  :     NO. 1:20-CR-
                                          :
                  v.                      :     (JUDGE                   )
                                          :
STEFAN KNOCHE,                            :
                                          :     (Electronically Filed)
                  Defendant.              :

                               PRAECIPE

TO:   PETER J. WELSH, CLERK OF COURTS

      Please issue a summons against the above named individual in

accordance with the provisions of Rule 9(a) of the Federal Rules of Criminal

Procedure. Counsel for the defendant has agreed to accept service of this

summons on behalf of the defendant through the U.S. mail at the following

address: Ann Ariano, 6121 Chatham Ct., Harrisburg, PA 17111


                                          DAVID J. FREED
                                          UNITED STATES ATTORNEY

                                          /s/ James T. Clancy
                                          JAMES T. CLANCY
                                          ASSISTANT U.S. ATTORNEY
                                          228 Walnut Street
                                          Harrisburg, PA 17108
                                          Phone: (717) 221-4482
                                          Fax: (717) 221-4493
                                          James.Clancy@usdoj.gov
                                          PA 54339
